UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   THEODORE R. WILSON,

                           Plaintiff,

                      v.

   TIMOTHY COX,                                         Civil Action 06-1585 (RCL)

          and

   UNITED STATES OF AMERICA,

                           Defendants.


                                         JUDGMENT

       Pursuant to FED. R. CIV. P. 58 and for the reasons set forth in the accompanying

memorandum opinion docketed this same day, it is hereby

       ORDERED and ADJUDGED that judgment is entered in favor of defendants Timothy

Cox and United States of America.

       This case now standings DISMISSED WITH PREJUDICE. This is a final, appealable

order. See Federal Rule of Appellate Procedure 4(a).


                               Signed on December 5, 2011 by Chief Judge Royce C. Lamberth.